
	
		I
		112th CONGRESS
		2d Session
		H. R. 5827
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Ms. Eddie Bernice Johnson of
			 Texas (for herself and Ms.
			 Edwards) introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To ensure consideration of water intensity in the
		  Department of Energy’s energy research, development, and demonstration programs
		  to help guarantee efficient, reliable, and sustainable delivery of energy and
		  clean water resources.
	
	
		1.Short titleThis Act may be cited as the
			 Energy and Water Research Integration
			 Act of 2012.
		2.Integrating
			 energy and water research
			(a)In
			 generalThe Secretary of Energy shall integrate water
			 considerations into energy research, development, and demonstration programs
			 and projects of the Department of Energy by—
				(1)advancing energy
			 and energy efficiency technologies and practices that meet the objectives
			 of—
					(A)minimizing
			 freshwater withdrawal and consumption;
					(B)increasing water
			 use efficiency; and
					(C)utilizing
			 nontraditional water sources with efforts to improve the quality of the water
			 from those sources;
					(2)considering the
			 effects climate variability and change may have on water supplies and quality
			 for energy generation and fuel production; and
				(3)improving
			 understanding of the energy-water nexus.
				(b)Strategic
			 plan
				(1)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Secretary shall develop a
			 strategic plan identifying the research, development, and demonstration needs
			 for Department programs and projects to carry out subsection (a). The strategic
			 plan shall include technical milestones for achieving and assessing progress
			 toward the objectives of subsection (a)(1).
				(2)Specific
			 considerationsIn developing the strategic plan, the Secretary
			 shall consider—
					(A)new advanced
			 cooling technologies for energy generation and fuel production
			 technologies;
					(B)performance
			 improvement of existing cooling technologies and cost reductions associated
			 with using those technologies;
					(C)innovative water
			 reuse, recovery, and treatment technologies in energy generation and fuel
			 production;
					(D)technology
			 development for carbon capture and storage systems that utilize efficient water
			 use design strategies;
					(E)technologies that
			 are life-cycle cost effective;
					(F)systems analysis
			 and modeling of issues relating to the energy-water nexus;
					(G)technologies to
			 treat and utilize wastewater and produced waters discharged from oil, natural
			 gas, coalbed methane, and any other substance to be used as an energy
			 source;
					(H)advanced materials
			 for the use of nontraditional water sources for energy generation and fuel
			 production;
					(I)biomass production
			 and utilization and the impact on hydrologic systems;
					(J)technologies that
			 reduce impacts on water from energy resource development;
					(K)energy efficient
			 technologies for water distribution and collection systems;
					(L)technologies for
			 energy generation from water distribution and collection systems; and
					(M)any other area of
			 the energy-water nexus that the Secretary considers appropriate.
					(3)Collaboration
			 and nonduplicationIn developing the strategic plan, the
			 Secretary shall coordinate and avoid duplication—
					(A)with other Federal
			 agencies operating related programs, if appropriate; and
					(B)across programs
			 and projects of the Department, including with those of the National
			 Laboratories.
					(4)Relevant
			 information and recommendationsIn developing the strategic plan,
			 the Secretary shall consider and incorporate, as appropriate, relevant
			 information and recommendations, including those of the National Water
			 Availability and Use Assessment Program under section 9508(d) of the Omnibus
			 Public Land Management Act of 2009 (42 U.S.C. 10368(d)).
				(5)Nongovernmental
			 participationIn developing the strategic plan, the Secretary
			 shall consult and coordinate with a diverse group of representatives from
			 research and academic institutions and industry who have expertise in
			 technologies and practices relating to the energy-water nexus.
				(6)Submission to
			 CongressNot later than 9 months after the date of enactment of
			 this Act, the Secretary shall submit to Congress the strategic plan.
				(7)Updating the
			 strategic planNot later than 3 years after the date of enactment
			 of this Act, and at least once every 5 years thereafter, the Secretary
			 shall—
					(A)utilize relevant
			 information produced by Federal Government agencies, academia, and industry to
			 update the strategic plan;
					(B)include in the
			 updated strategic plan a description of the changes from the previous strategic
			 plan and the rationale for such changes; and
					(C)submit the updated
			 strategic plan to Congress.
					(c)Progress
			 reportsNot less frequently than once every 2 years, the
			 Secretary shall transmit to Congress a report on the progress the Department
			 has made toward the milestones outlined in the strategic plan.
			(d)Additional
			 activitiesThe Secretary may provide for such additional
			 research, development, and demonstration activities as appropriate to integrate
			 water considerations into the research, development, and demonstration
			 activities of the Department as described in subsection (a).
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $60,000,000 for each of the fiscal
			 years 2013 through 2017.
			3.Energy-water
			 architecture council
			(a)In
			 generalThe Secretary, in coordination with other relevant
			 Federal agencies, shall establish an Energy-Water Architecture Council to
			 promote and enable improved energy and water resource data collection,
			 reporting, and technological innovation. The Council shall consist of—
				(1)representation
			 from each Federal agency that conducts research related to the energy-water
			 nexus; and
				(2)non-Federal
			 members, including representatives of research and academic institutions and
			 industry, who have expertise in technologies and practices relating to the
			 energy-water nexus.
				(b)FunctionsThe
			 Council shall—
				(1)make
			 recommendations on the development of data collection and data communication
			 standards and protocols to agencies and entities currently engaged in
			 collecting the data for the energy-water nexus;
				(2)recommend ways to
			 make improvements to Federal water use data to increase understanding of trends
			 in energy generation and fuel production;
				(3)recommend best
			 practices for utilizing information from existing monitoring networks to
			 provide nationally uniform water and energy use and infrastructure data;
			 and
				(4)conduct annual
			 technical workshops, including at least 1 regional workshop annually, to
			 facilitate information exchange among Federal, regional, State, local, and
			 tribal governments and private sector experts on technologies that encourage
			 the conservation and efficient use of water and energy.
				(c)ReportsNot
			 later than 1 year after the date of enactment of this Act, and at least once
			 every 2 years thereafter, the Council, through the Secretary, shall transmit to
			 Congress a report on its findings and activities under this section.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $2,000,000 for each of the fiscal years
			 2013 through 2017.
			4.MandatesNothing in this Act shall be construed to
			 require State, tribal, or local governments to take any action that may result
			 in an increased financial burden to such governments by restricting the use of
			 water by such governments.
		5.Coordination and
			 nonduplicationTo the maximum
			 extent practicable, the Secretary shall coordinate activities under this Act
			 with other programs of the Department and other Federal research
			 programs.
		6.DefinitionsIn this Act:
			(1)CouncilThe term Council means the
			 Energy-Water Architecture Council established by section 3(a).
			(2)DepartmentThe term Department means the
			 Department of Energy.
			(3)Energy-water
			 nexusThe term
			 energy-water nexus means the energy required to provide reliable
			 water supplies and the water required to provide reliable energy supplies
			 throughout the United States.
			(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
			
